THE THIRTEENTH COURT OF APPEALS

                                    13-20-00472-CV


                          Teresa F. Romero and Diana Romero
                                            v.
                                    Ally Financial Inc.


                                   On Appeal from the
                   County Court At Law No. 10 of Bexar County, Texas
                          Trial Court Cause No. 2019CV09644


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellants’

inability to pay costs.

       We further order this decision certified below for observance.

August 26, 2021